 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1

COLUMBUS McKINNON CORPORATION
EMPLOYEE STOCK OWNERSHIP PLAN


Amendment No. 13 of the 1989 Plan Restatement




Columbus McKinnon Corporation (the "Company") hereby amends the Columbus
McKinnon Corporation Employee Stock Ownership Plan (the "Plan"), as amended and
restated in its entirety effective April 1, 1989, and as further amended by
Amendment Nos. 1 through 12, as permitted under Section 11.1 of the Plan, in
order to reflect Treasury regulations issued under Code Section 415 in April
2007, as follows:


1.           Section 1.6, entitled “Annual Earnings”, is amended effective April
1, 2008 by revising the first paragraph of Section 1.6(a) to read as follows:


(a)           In General.  “Annual Earnings” means all salary or wages actually
paid to an Employee during the calendar year by the Corporation and each of its
Affiliates.  As used in this Section 1.6(a), the term “salary or wages” means
salary or wages required to reported on the Employee’s federal income tax
withholding statement within the meaning of Treasury Regulation
§1.415(c)-2(d)(4).  Effective April 1, 2008, an amount is not Annual Earnings if
it is paid after the Participant’s severance from employment unless (i) the
Participant is in qualified military service (as defined in Code Section
414(u)), (ii) the Participant is permanently and totally disabled (as defined in
Code Section 22(e)(3)), or (iii) the amount is paid by the later of 2-1/2 months
after severance from employment or the end of the year that includes the date of
severance from employment and is described in Treasury Regulation
§1.415(c)-2(e)(3)(ii) or (iii).  (The emphasis is not included in the
amendment.)




2.           Section 13.2, entitled “Definitions and Rules of Interpretation”,
is amended effective April 1, 2008 by revising Section 13.2(h) to read as
follows:


(h)           “Section 415 Compensation” means with respect to a Limitation
Year, “participant’s compensation” as defined under Code Section 415(c)(3) and
Treasury Regulation §1.415(c)-2(d)(4) thereunder.  Effective April 1, 2008, an
amount is not Section 415 Compensation if it is paid after the Participant’s
severance from employment unless (i) the Participant is in qualified military
service (as defined in Code Section 414(u)), (ii) the Participant is permanently
and totally disabled (as defined in Code Section 22(e)(3)), or (iii) the amount
is paid by the later of 2-1/2 months after severance from employment or the end
of the year that includes the date of severance from employment and is described
in Treasury Regulation §1.415(c)-2(e)(3)(ii) or (iii).  In no event shall a
Participant’s Section 415 Compensation for a Limitation Year beginning on or
after April 1, 1989 exceed the applicable Code Section 401(a)(17) Limit set
forth in Section 1.6(b).  (The emphasis is not included in the amendment.)





--------------------------------------------------------------------------------


3.           Section 13.5, entitled “Adjustment to Reduce Annual Addition”, is
amended effective April 1, 2008 to read as follows:


           13.5                      Adjustment to Reduce Annual Addition
.  A Participant’s Annual Addition under the Plan shall be reduced if necessary
to satisfy the limitation of Section  13.3 at such times and in such manner as
may be provided in Revenue Procedure 2006-27 or similar guidance issued by the
Internal Revenue Service.




4.           Section 14.2, entitled “Definitions”, is amended effective April 1,
2008 by revising Section 14.2(i) to read as follows:


(i)           “Section 416 Compensation” means “participant’s compensation” as
defined under Code Section 415(c)(3) and Treasury Regulation §1.415(c)-2(d)(4)
thereunder or such other definition as may be required under Code Section
416.  Effective April 1, 2008, an amount is not Section 415 Compensation if it
is paid after the Participant’s severance from employment unless (i) the
Participant is in qualified military service (as defined in Code Section
414(u)), (ii) the Participant is permanently and totally disabled (as defined in
Code Section 22(e)(3)), or (iii) the amount is paid by the later of 2-1/2 months
after severance from employment or the end of the year that includes the date of
severance from employment and is described in Treasury Regulation
§1.415(c)-2(e)(3)(ii) or (iii).  The same definition of Section 416 Compensation
shall be used for all purposes of this ARTICLE 14 for a Plan Year but may be
different in another Plan Year.  (The emphasis is not included in the
amendment.)




IN WITNESS WHEREOF, this instrument of amendment has been executed by a duly
authorize officer of the Corporation this 19th day of December, 2008, to be
effective as of the dates recited herein.




COLUMBUS McKINNON CORPORATION




By     Richard A. Steinberg                                




Title: Vice President                                            
